DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Clarke (Reg. No. 72,246) on 05/04/2021.
The application has been amended as follows: 

Cancel claims 10-19. 

Response to Arguments
Applicant’s arguments, see page 7, filed 04/26/2021, with respect to amended claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-9 and 20-24 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: additional prior art reference US PGPub 2015/0207143 discloses a free-standing carbon nanotube film [0030] for a lithium ion battery electrode [Abstract]. However, the lead structures 16 and 26 are only located on a surface of the carbon nanotube paper [0056] and are not embedded in the self-standing electrode material wherein at least a portion of each of the first surface and the second surface (of the battery tab attachment structure) are in contact with the self-standing electrode material as required by the claims. The claimed invention uses a specific aerosolizing/fluidizing method to achieve the claimed embedded tab attachment structure [0024, 0025] as opposed to the more conventional method of 
Additional prior art reference US PGPub 2010/0178543 discloses a freestanding carbon nanotube electrode network [0065, 0069], but the reference instead seeks to use the network as both an electrode and a charge collector [Abstract, 0016]. Metal parts are associated with unneeded cost and weight [0009], so one of ordinary skill in the art would not incorporate an embedded battery tab attachment structure as required by the claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725